





Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.




Exhibit 10.26

CUSTOMIZATION AND COMMERCIAL SUPPLY AGREEMENT




THIS CUSTOMIZATION AND COMMERCIAL SUPPLY AGREEMENT is entered into this 8th day
of April 2013 (“Effective Date”) by and between UNILIFE MEDICAL SOLUTIONS, INC.,
a corporation organized under the laws of Delaware (collectively, “Unilife ”),
and BIODEL INC., a company organized under the laws of Delaware (“Biodel”).
Unilife and Biodel may hereinafter be referred to individually as a “Party” or
collectively as the “Parties.”

RECITALS




WHEREAS, Unilife designs, develops and manufactures advanced drug delivery
devices;




WHEREAS, Biodel is in the business of developing and commercializing products
and treatments for diabetes and other diseases; and




WHEREAS, Biodel desires to purchase advanced drug delivery devices from Unilife
and Unilife desires to sell advanced drug delivery devices to Biodel, on the
terms and conditions contained in this Agreement.

NOW, THEREFORE , Unilife and Biodel agree as follows:

1.

Certain Definitions

In this Agreement, capitalized terms shall have the meaning set forth herein,
including the following:

1.1

“Affiliate” shall mean an entity that directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a
specified person. “Control” (including the terms “controlled by” and “under
common control with”) means the ownership or control of securities possessing at
least 50% of the voting power of all outstanding voting securities of an entity
or the power otherwise to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting stock or
otherwise. For the purposes of this definition, partnerships, joint ventures or
similar entities also shall be deemed to be Affiliates of such Party if a Party
and/or its Affiliates are a majority in interest of the partners, venturers or
other members of such entities.

1.2

 “Accounting Period” means, during the Exclusivity Term, (a) a period of time
beginning on the first day of the calendar quarter in which the Combination
Product is Launched in the United States and ending the following year on last
day of prior calendar quarter, and (b) each [**] month period thereafter.

1.3

“Applicable Laws” means any law, statute, rule, regulation, guideline, order,
judgment and/or ordinance of any kind whatsoever of any Regulatory Authority,
including the regulations and guidelines of the FDA and, to the extent
applicable, all current good manufacturing practices.

1.4

“Agreement” means this Customization and Commercial Supply Agreement, together
with all exhibits and schedules, attached hereto, as the same may be
supplemented, modified or amended from time to time in writing by the mutual
agreement of the Parties.

1.5

“Approval Date” means the date of first approval of the Combination Product and
its corresponding label by the FDA and/or similar foreign Regulatory Authority.





_____       _____ (Initial)   1   (Initial)

 










--------------------------------------------------------------------------------




1.6

 “CDA” has the meaning set forth in Section .

1.7

“Combination Product” means the product to be marketed and sold by Biodel that
combines the Unilife Device with the Drug.

1.8

“Confidential Information” has the meaning set forth in the CDA.

1.9

“Customization Committee” has the meaning set forth in Section .

1.10

“Default Event” has the meaning set forth in Section (a).

1.11

“Drug Master File” means a drug master file or equivalent submitted to the FDA
and the technical dossier or equivalent submitted to the European Medicines
Authority (or other European Regulatory Authority), in each case, with respect
to the Unilife Device (and equivalent submissions with Regulatory Authorities in
other countries in a Region) in support of Biodel’s Regulatory Filings for the
Combination Product.

1.12

“Development Phase” means the period commencing on the Effective Date and ending
upon the delivery of the customized Unilife Device which satisfies Milestone #3
as may be defined and mutually accepted by the Parties through the Customization
Committee (and payment of any fees associated therewith), as set forth in the
Development Plan.

1.13

“Development Plan” means the development plan to customize the Unilife Device
such that it meets the Target Device Profile, which plan is attached as Exhibit
A to this Agreement, as such plan may be amended from time to time by the mutual
agreement of the Parties.

1.14

“Drug” means Biodel's lyophilized glucagon and diluent.

1.15

“Exclusivity Maintenance Fee” means a fee payable to Unilife in consideration of
maintaining, during the applicable Accounting Period, the exclusive rights
granted by Unilife in Section , which fee shall become due (subject to the
standard payment terms set forth in this Agreement), as follows:

(a)

$[**] upon first day of the first three Accounting Periods (which amount shall
be in addition to any royalty payments payable to Unilife for the same
Accounting Period pursuant to Section ); except that payment in the first
Accounting Period shall not be triggered until the Combination Product is
Launched; and

(b)

$[**] upon the last day of every other Accounting Period, reduced on a
dollar-for-dollar basis by any royalty payments payable to Unilife for the same
Accounting Period pursuant to Section .

1.16

 “Exclusivity Term” means for the geographical areas set forth below, the period
of time commencing on the Effective Date and ending the earliest of the
following dates if no Default Event has occurred:

(a)

for all Regions, [**] days following occurrence of any of the following
(provided that Unilife notifies Biodel in writing of its intent to terminate the
Exclusivity Term pursuant to this provision and Biodel does not cure such
failure within [**] days):

(i)

The failure of Biodel (or an Affiliate, licensee, distributor or other Third
Party partner) to pay the Exclusivity Maintenance Fee when and if due;





_____       _____ (Initial)   2   (Initial)

 










--------------------------------------------------------------------------------




(ii)

The failure of Biodel (or an Affiliate, licensee, distributor or other Third
Party partner) to Launch the Combination Product within any country in the
Region of the United States and Canada by the Launch Deadline;  

(iii)

The failure of Biodel (or an Affiliate, licensee, distributor or other Third
Party partner) to submit one or more  Purchase Orders calling for the delivery
of at least [**] Unilife Devices in any Accounting Period other than the first
Accounting Period; or

(iv)

The failure of Biodel (or an Affiliate, licensee, distributor or other Third
Party partner) to use commercially reasonable efforts to develop and
commercialize the Combination Product in light of the relevant product labeling
requirements, market potential, competitive and regulatory environment, and
medical and clinical considerations.

(b)

For each Region other than [**], and ROW, the failure of Biodel (or an
Affiliate, licensee, distributor or other Third Party partner) to Launch the
Combination Product within any country in such Region by the Launch Deadline
(provided that Unilife notifies Biodel in writing of its intent to terminate the
Exclusivity Term pursuant to this provision and Biodel does not cure such
failure within [**] days);

(c)

For each Region other than [**], on the date occurring [**] years after Biodel
has Launched the Combination Product in at least one country in such Region, if
the Combination Product accounts for less than [**] percent ([**]%) of the
then-existing market (“Market Share”) in such Region for glucagon kits or
devices labeled for use in the Therapeutic Area, as determined by publicly
available sales data from a reputable Third Party source (provided that Unilife
notifies Biodel in writing of its intent to terminate the Exclusivity Term
pursuant to this provision and Biodel does not cure such failure within [**]
days); and

(d)

For all Regions the expiration or termination of this Agreement.

If Biodel fails to meet any of the payment, Launch, or Market Share requirements
for the maintenance of the exclusivity rights, such exclusive rights shall be
revoked and become non-exclusive rights for the applicable Regions or
sub-Region(s). Upon the occurrence of a Default Event, the Exclusivity Term
shall mean the period of time beginning on the date of such occurrence and
ending on the fifteenth (15th) anniversary of the Effective Date and shall be an
extension of only those rights which are maintained or otherwise remain granted,
and in those Regions as identified above, without prior revocation, to Biodel at
the time of such Default Event.

1.17

 “FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.18

“Forecast” has the meaning set forth in Section .

1.19

“Improvements” means any invention or discovery that is conceived or first
reduced in the course of either Party performing services, duties, and
responsibilities under this Agreement, and includes any improvement,
modification, derivative, reproduction or product of the Unilife Device, the
Drug or the Combination Product, whether invented or discovered solely by
Biodel, solely by Unilife or jointly by Biodel and Unilife, or their respective
Affiliates.

1.20

“Intellectual Property Rights” means patent rights, trademarks, service marks,
trade names, registered designs, design rights, copyright (including rights in
computer software), rights in and to databases, rights in and to Know-How, and
any rights in or to property similar to any of the foregoing in any part of the
world whether or not registered or capable of registration, the right to apply





_____       _____ (Initial)   3   (Initial)

 










--------------------------------------------------------------------------------




for the registration of any such rights, and all rights or forms of protection
having equivalent or similar effect, in any part of the world.

1.21

“Know-How” means technical and other information which is not in the public
domain, including information comprising or relating to concepts, discoveries,
data, designs, formulae, ideas, inventions, methods, models, assays, research
plans, procedures, designs for experiments and tests and results of
experimentation and testing (including results of research or development),
processes (including manufacturing processes, specifications and techniques),
laboratory records, chemical, pharmacological, toxicological, clinical,
analytical and quality control data, trial data, case report forms, data
analyses, reports, manufacturing data or summaries. The fact that an item is
known to the public will not be taken to exclude the possibility that a
compilation including the item, and/or a development relating to the item, is
not known to the public. Know-How includes any rights including trade secrets,
copyright, database, or design rights protecting such Know-How.

1.22

“Launch” or “Launched” means sale or distribution of the Combination Product in
a Region or country for use within the subject Region or country, whether sold
directly by Biodel, an Affiliate or a Third Party having sub-licensed the rights
in, or purchased, such Combination Product from Biodel.

1.23

“Launch Deadline” means, for a given Region as applicable, the date that is
calculated as follows:  

(a)

For the United States and Canada Region, [**] months following Effective Date,
plus an additional number of days equal to:  [**]; and

(b)

For each Region other than the United States and Canada, [**] months following
the Effective Date, plus an additional number of days equal to:  [**].

1.24

“Manufacture” means the storage, handling, production, materials procurement,
processing, manufacture, assembly, filling, finishing, testing and packaging of
the Unilife Device or its components in accordance with the terms of this
Agreement.

1.25

“Manufacturing Standards” means a complete compilation of manufacturing and
control instructions and procedures, sampling and testing procedures, other
appropriate quality standards and Specifications used to produce the Unilife
Device under established conditions set forth in the Quality Agreement.

1.26

 “Net Sales” means, with respect to any Combination Product, the gross amount
billed by Biodel, its sub-licensees and their respective Affiliates for the
Combination Product less the following: (i) normal and customary trade, quantity
and/or cash discounts, returns or credits (including due to rejections, defects
or recalls of the Combination Product or because of rebates or retroactive price
adjustments), allowances, rebates and charge-backs, to the extent actually
accrued; (ii) sales taxes, value-added taxes, excise or use taxes, tariffs,
duties and customs fees and other taxes (excluding income taxes), duties or
other governmental charges imposed with respect to sales of the Combination
Product that are actually paid; (iii) credits or allowances given or made for
rejection or return of, and for uncollectible amounts on, previously sold
Combination Product or for rebates or retroactive price reductions (including
Medicare, Medicaid and similar types of rebates and chargebacks); and (iv)
freight, postage, shipping, insurance and other transportation expenses
associated with the Combination Product that are itemized in the gross amount
billed and are actually paid by Biodel or its Affiliates or sub-licensees. All
calculations shall be made in accordance with U.S. generally accepted accounting
principles.

1.27

“Purchase Order” has the meaning set forth in Section .





_____       _____ (Initial)   4   (Initial)

 










--------------------------------------------------------------------------------




1.28

“Quality Agreement” means a quality agreement to be negotiated in good faith by
the Parties and entered into by them as soon as is reasonably practical
following the Effective Date.

1.29

 “Region(s)” means:  (a) the United States and Canada; (b) the European Economic
Area and Switzerland, (c) Japan, and (d) the Rest of the World (“the ROW”)
(i.e., all other countries in the world except those located in the Regions
described in clauses (a), (b), and (c) of this definition); each of which shall
be considered separable “sub-Regions” herein.

1.30

“Regulatory Approvals” means any approval of an applicable Regulatory Authority
necessary for the marketing and sale of a pharmaceutical product, medical device
or combination thereof in any Region.

1.31

“Regulatory Authority” means the FDA and any other federal, national,
multi-national, state, provincial or local regulatory agency, department, bureau
or other governmental entity, including any such entity with authority over the
manufacture, marketing or sale of pharmaceutical or biotechnology products,
medical devices or combinations thereof.

1.32

“Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, Regulatory Approvals and/or other filings made to
or with a Regulatory Authority, including the Drug Master File, that are
necessary or reasonably desirable in order to Manufacture, or market,
distribute, sell and import a pharmaceutical or biotechnology product, medical
device or combination thereof in a particular country or regulatory
jurisdiction.

1.33

“Royalty Report” has the meaning set forth in Section .

1.34

“Royalty Term” means, on a country-by-country basis, with respect to the
Combination Product, a period that is the longer of: (a) if the manufacture, use
or sale of such Combination Product in such country is covered by a Valid Claim,
the term for which such Valid Claim remains in effect, or (b) ten (10) years
after the date of the Launch of the Combination Product in such country.

1.35

“Services” means all activities to be performed by Unilife pursuant to this
Agreement, including those services specifically provided in the Development
Plan.

1.36

“Similar Unilife Device” means a dual chamber mixing system intended for the
injection of a pharmaceutical product, including the EZMix™ dual chamber mixing
platform.

1.37

“Specifications” collectively means the drawings and product descriptions, to be
attached as Exhibit B to this Agreement, as the same may be modified or
supplemented from time to time by the mutual agreement of the Parties through
the Customization Committee.

1.38

“Target Device Profile” means a Unilife Device having the characteristics and
meeting the criteria established by mutual agreement of the Customization
Committee, which characteristics and criteria shall automatically become Exhibit
C to this Agreement when established.

1.39

“Territory” means the world.

1.40

“Term” has the meaning set forth in Section .

1.41

“Termination for Insolvency” has the meaning set forth in Section

1.42

“Therapeutic Area” means the use of Drug for the treatment of hypoglycemia.





_____       _____ (Initial)   5   (Initial)

 










--------------------------------------------------------------------------------




1.43

“Third Party” means any person or entity not a Party to this Agreement,
excluding an Affiliate of either Party.

1.44

“Unilife Device” means a device customized for Biodel based on Unilife’s
proprietary EZMix™ dual chamber mixing platform.

1.45

“Unilife Improvements” has the meaning set forth in Section (b).

1.46

“Unilife Intellectual Property Rights” means all Intellectual Property Rights
that are controlled by Unilife or its Affiliates as of the Effective Date or are
filed by or granted to Unilife or its Affiliates during the Term and that claim
the composition, design, manufacture, or use of the Unilife Device or a Similar
Unilife Device, including but not limited to the patents and patent applications
listed in Exhibit D to this Agreement, and as may be amended by Unilife from
time-to-time.

1.47

“Unilife Know-How” means all Know-How that is controlled by Unilife or its
Affiliates as of the Effective Date or (b) made by or on behalf of Unilife or
its Affiliates during the Term, and, in the case of both (a) and (b), is
reasonably necessary or useful for the research, development, manufacture, use,
importation or sale of the Unilife Device or Combination Product in the
Therapeutic Area.

1.48

“Unilife Technology” means the Unilife Intellectual Property Rights, the Unilife
Know-How and Unilife Improvements.

1.49

“Unit Price” has the meaning set forth in Section .

1.50

“Valid Claim” shall means, on a country-by-country basis, a claim of an issued
and unexpired patent in any Unilife Technology, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.

2.

Development

2.1

Development Plan. The Development Plan sets forth the responsibilities of the
Parties during the Development Phase with respect to, and timelines for
delivering, the deliverables and milestones that the Parties have agreed to for
customizing the EZMix™ dual chamber mixing platform to produce the Unilife
Device for use with the Drug and Biodel's clinical development program for the
Combination Product. The Development Plan also sets forth (i) the amounts due to
Unilife by Biodel for the development work; and (ii) the supply obligations of
Unilife with respect to the Unilife Device, and of Biodel with respect to the
Drug, for use in any Development Plan activities. Without limiting the
foregoing, Parties shall be responsible for the following during the Development
Phase:

(a)

The Parties shall form a customization committee comprising of two (2) or more
representatives from Biodel and two or more (2) representatives from Unilife
(the “Customization Committee”). The representatives for either Party may be
changed, from time-to-time, upon written notice to the other Party. The
Customization Committee shall meet, by teleconference or in person at least
twice per month, unless a particular meeting is waived by mutual consent, on
such dates and at such times as agreed to by the Parties through the
Customization Committee, and if applicable, mutually agreeable locations. Each
Party shall be responsible for its own expenses for participating in the
Customization Committee. The Customization Committee shall define and mutually
approve the Target Device Profile, oversee the performance of the Services and
suggest modifications to the Development Plan, as appropriate, for the Parties’
consideration and mutual agreement.





_____       _____ (Initial)   6   (Initial)

 










--------------------------------------------------------------------------------




(b)

Unilife shall provide to Biodel certain deliverables within the disclosed time
intervals in consideration of the associated fixed milestone payments set forth
in the Development Plan, the first of which (following the execution of the
Agreement) shall be the delivery of a mutually-approved Unilife Device that meet
the Target Device Profile.

(c)

Unilife [**] Unilife [**] Biodel [**] Biodel [**] Biodel’s [**] Unilife’s [**].

(d)

Unilife shall plan, with Biodel's input, and execute a formative user study to
assess the human factors-informed final design of the Unilife Device.

(e)

Biodel shall use commercially reasonable efforts to develop and commercialize
the Combination Product in light of the relevant product labeling requirements,
market potential, competitive and regulatory environment, and medical and
clinical considerations.

2.2

Additional Services. In addition to the foregoing Services to be provided by
Unilife during the Development Phase, Unilife shall, at the option of Biodel,
provide Biodel with the following additional Services:

(a)

Unilife will provide, free of charge, a report on the characterization of the
device performance that will include both functional testing data and a detailed
potential extractables list. Unilife will assist in the design of the analytical
testing and stability studies necessary to obtain data for Regulatory Approval
of the Drug and Combination Product. If requested by Biodel, Unilife will work
with Biodel and conduct the stability studies at an industry-leading,
cGMP-compliant, Third Party laboratory mutually-agreed upon by the Parties
through the Customization Committee to aid in the rapid adoption of the Unilife
Device.

(b)

Unilife is experienced with FDA requirements for the design and conduct of
formative and summative human factors studies. Unilife has established
relationships with opinion leaders and study sites to conduct human factors
studies for the Unilife Device. Unilife’s experience and human factors data can
also be easily leveraged by Biodel to collaboratively conduct summative human
factor studies.

2.3

Development Standards of Conduct. Each Party shall perform, and shall ensure
that its Affiliates, and permitted Third Party contractors perform, the
activities for which it is responsible under the Development Plan in a diligent,
workmanlike and good scientific manner and in strict compliance with this
Agreement, including Manufacturing Standards and Applicable Laws.

2.4

Equipment. Capital equipment associated with the manufacture of the Unilife
Device will be purchased and owned by Unilife. Unilife’s obligations to manage
the activities of a Third Party fill-finish contract manufacturer, including the
transfer of the lyophilization protocol of the Combination Device, as defined
under Section 2.1(c) shall cease no later than upon delivery of Milestone #3 to
Biodel, whereupon such obligations and responsibilities shall pass to Biodel.

2.5

Regulatory Filings.

(a)

Except as specifically set forth in Section  below, Biodel shall be responsible
for preparing and filing all Regulatory Materials with respect to the
Combination Product, and





_____       _____ (Initial)   7   (Initial)

 










--------------------------------------------------------------------------------




seeking all Regulatory Approvals in the Territory for the Combination Product.
Unilife shall assist Biodel in obtaining Regulatory Approvals and preparing
Regulatory Materials at Biodel’s reasonable request from time to time. Except as
specifically set forth in Section  below, (i) all Regulatory Materials for the
Combination Product in the Territory shall be filed in the name of Biodel, and
Biodel alone shall be responsible for all communications and other dealings with
the Regulatory Authorities relating to the Combination Product in the Territory,
except as required by a Regulatory Authority; and (ii) to the maximum extent
permitted by law, Biodel shall be the legal and beneficial owner of all
Regulatory Approvals and Regulatory Materials for the Combination Product in the
Territory or, in the event such Regulatory Approvals and/or Regulatory Materials
may not be owned by Biodel, they shall be held for the benefit of Biodel and
shall be transferable as directed by Biodel. In the event that any such
Regulatory Approvals and/or Regulatory Materials are not transferable to Biodel,
then upon expiration or termination of this Agreement or earlier upon request of
Biodel, Unilife shall use its best efforts to assist Biodel in obtaining
Regulatory Approvals and/or Regulatory Materials for the Combination Product
substantially similar to the non-transferable Regulatory Approvals and/or
Regulatory Materials.

(b)

Notwithstanding Section  above, Unilife shall prepare and submit a Drug Master
File with the FDA (and equivalent submissions with Regulatory Authorities in
other Regions) with respect to the Unilife Device in support of Biodel’s
Regulatory Filings. Unilife shall maintain and update such Drug Master Files
during the Term hereof as required by Applicable Law and shall give Biodel
prompt written notice of any changes in the same. Unilife shall provide Biodel
with letters of authorization, rights of reference and other appropriate letters
of consent or instruments with respect to such Drug Master Files in such forms
as reasonably requested by Biodel.

3.

License Grants

3.1

License to Biodel. During the Exclusivity Term, Unilife hereby grants to Biodel
an exclusive (even as to Unilife), revocable, worldwide, sub-licensable license,
under the Unilife Technology, to the extent necessary or useful to develop, use,
import, sell, offer for sale, and market the Combination Product in the
Therapeutic Area in the Territory; provided that such exclusive rights are
subject to the provisions of Section  herein. Unilife shall not develop,
manufacture, use, import, sell, offer for sale, or market a Similar Unilife
Device for any Third Party to use with a lyophilized glucagon and diluent in the
Therapeutic Area within the Territory during the Exclusivity Term. The foregoing
license and right shall survive termination of this Agreement only if a Default
Event occurs; provided that only those rights accrued and/or maintained by
Biodel at the time of such Default Event shall survive. Upon actuation of any of
the provisions of Section , such license grants to Biodel in such Regions shall
be on a non-exclusive, revocable, worldwide, sub-licensable license basis, under
the Unilife Technology, to the extent necessary or useful to develop, use,
import, sell, offer for sale, and market the Combination Product in the
Therapeutic Area, while remaining on an exclusive basis in all other Regions of
the Territory where the conditions of Section  are met or maintained.

3.2

Continuity of Supply. Upon the occurrence of a Default Event, Unilife hereby
further grants to Biodel, for the duration of the Exclusivity Term, a worldwide,
sub-licensable license, under the Unilife Technology, in the form (exclusive or
non-exclusive) accrued and/or maintained by Biodel at the time of such Default
Event and [**].

3.3

License to Unilife. Biodel hereby grants to Unilife the right to access and use
the data generated by Biodel under the Development Plan relating to the Unilife
Device solely for Unilife's internal product development purposes.





_____       _____ (Initial)   8   (Initial)

 










--------------------------------------------------------------------------------




4.

Purchase and Supply Obligations

4.1

Manufacture and Supply. During the Term, Unilife shall Manufacture and supply
Biodel, and Biodel shall purchase, the Unilife Device in the quantities and at
the times requested by Biodel from time to time, in accordance with and pursuant
to the terms of this Agreement. Unilife shall Manufacture the Unilife Device in
accordance with the Manufacturing Standards, Specifications, all Applicable Laws
and the other provisions hereof. Unilife agrees not to make any modifications or
changes to (a) the Specifications, (b) the Manufacturing Standards, or (c) the
location of the designated final manufacturing facility from York, Pennsylvania,
without the prior written consent of Biodel, and to promptly provide written
notice to Biodel in the event Unilife believes that any such modifications or
changes may be necessary. The Specifications shall be amended only upon mutual
agreement of Biodel and Unilife.

4.2

Purchase Price and Payments.

(a)

Biodel shall pay Unilife $[**] for each Unilife Device (the “Unit Price”), in
addition to the royalty payments, if any, required by Section  below. Upon
payment by Biodel of the Exclusivity Maintenance Fee for the 3rd Accounting
Period, Biodel shall pay Unilife a Unit Price of $[**] for each Unilife Device,
henceforth referred to as the new “Unit Price”, in addition to the royalty
payments, if any, required by Section  below.

(b)

During the Royalty Term, on a country by country basis, Biodel shall pay to
Unilife a royalty payment equal to [**] percent ([**]%) of Net Sales by Biodel,
its sub-licensees and their respective Affiliates. The obligation to pay
royalties under this Section 4.2 shall expire on a country-by-country basis. For
clarity, the Royalty Term shall be determined separately for each country in the
Territory and Biodel shall have no obligation to pay royalties for Net Sales in
a particular country after expiration of the Royalty Term in such country,
notwithstanding the fact that the Royalty Term may not have expired in other
countries.

(c)

Beginning [**], Unilife may increase the Unit Price once per calendar year by
providing Biodel at least [**] days’ prior written notice; in which case the
Unit Price shall be adjusted for such [**] month period by the percentage
change, if any, in accordance with the US Bureau of Labor Statistics Producers
Price Index (PPI) for “All Other Plastics Product Manufacturing”
PCU326199326199, but the Unit Price shall not be more than [**] percent ([**]%)
of the immediately preceding [**] period.

4.3

Forecasts. In order to assist Unilife in its production planning, on the date of
execution of this Agreement and on the first day of each calendar month
thereafter, Biodel shall advise Unilife in writing (such advice, a “Forecast”),
of its estimated requirements of Unilife Devices to be shipped for each month
commencing with the first month after delivery of such Forecast and ending on
the month occurring [**] months thereafter. Such Forecasts shall not bind either
Party to any commitments to purchase or supply Unilife Devices, with firm
quantity orders and commitments being provided instead on a [**] months rolling
basis via Purchase Order as detailed in Section . Subject to the limitations
provided in this Agreement, Biodel may, in its sole discretion, update its
estimated requirements of Unilife Device in the next Forecast delivered. It is
understood and agreed that, subject to the restrictions contained Section
 below, estimates contained in the Forecasts shall not constitute commitments to
purchase Unilife Devices or Purchase Orders.

4.4

Orders. Purchase orders for the Unilife Device shall be delivered monthly by
Biodel at least [**] months prior to the requested shipment thereof (each, a
“Purchase Order”); provided that for each Purchase Order requesting shipment
thereafter, no such Purchase Order shall specify a quantity for any given month
covered by the Purchase Order that is greater than [**]% of the amount that was
originally designated for such month when it was the [**] month in the [**]
month Forecast, and  no such





_____       _____ (Initial)   9   (Initial)

 










--------------------------------------------------------------------------------




Purchase Order shall specify a quantity for any given month covered by the
Purchase Order that is less than [**]% of the amount originally designated for
such month when it was the [**] month in the [**] month Forecast. Unilife shall
notify Biodel of the specific shipment date for such ordered Unilife Devices.

4.5

Reasonable Accommodations. Unilife shall use reasonable business efforts to
comply with unplanned changes in the Forecasts but shall not be required to
accept orders for Unilife Devices that are not within the guidelines set forth
above.

4.6

Sample Testing and Records. Unilife shall test samples of each lot of Unilife
Device supplied hereunder for compliance with the Specifications and the
Manufacturing Standards and to record the results and keep said results on file
for a period of five (5) years (or longer if required by any Applicable Law)
after the expiration of the shelf-life of the tested lot of Unilife Devices.
Unilife shall keep retention samples of the Unilife Devices for a period of two
(2) years after the expiration of the shelf-life of the tested lot of the
Unilife Devices (or such longer period if required by any Applicable Law).
Unilife shall undertake to maintain sufficient records to permit (a)
confirmation of the cause of any Unilife Device defect; (b) confirmation of the
Unilife Device's conformance with the Specifications, and its Manufacture in
accordance with the Manufacturing Standards; and (c) compliance with any other
Applicable Law.

5.

Financial Terms; Delivery and Acceptance

5.1

Payment Terms.

(a)

All payments for milestone deliverables and of the Unit Price shall be due
within net [**] days of the date of Biodel's receipt of Unilife’s invoice
therefor. Unilife shall send invoices to Biodel upon shipment of Unilife Devices
to Biodel.

(b)

Not later than [**] days after each December, March, June, and September in each
calendar year during the Royalty Term, Biodel shall submit to Unilife a report
of royalties due to Unilife for the preceding quarter year (each a “Royalty
Report”) setting forth the: (i) the quantity of Combination Products sold in
countries in which royalties are due; (ii) the gross amount billed for such
Combination Products; (iii) the deductions permitted under Section  to arrive at
Net Sales; and (iv) the royalty computations and subject of payment. Each
Royalty Report may be an estimate of such actual royalties due to Unilife under
GAAP revenue recognition, with any shortfalls subject to the interest terms in
Section . If no royalties are due, a statement shall be sent to Unilife stating
such fact. Payment of the full amount of any royalties to Unilife for the
preceding quarter year shall accompany each Royalty Report. Biodel shall keep
for a period of at least six (6) years after the date of entry, full, accurate
and complete books and records consistent with sound business and accounting
practices and in such detail as to enable the determination of the amounts due
to Unilife from Biodel pursuant to the terms of this Agreement.

(c)

On reasonable notice and during regular business hours, Unilife or the
authorized representative of Unilife reasonably acceptable to Biodel shall have
the right to inspect the books of accounts, records and other relevant
documentation of Biodel in order to ascertain or verify the amount of royalties
and other payments due to Unilife hereunder, and the accuracy of the information
provided to Unilife in the Royalty Reports. The cost of such inspection shall be
borne by Unilife, unless it is determined in such inspection that Unilife has
been underpaid in any period by more than [**] percent ([**]%) of the amount
that Unilife should have been paid, in which case the cost of such inspection
shall be reimbursed to Unilife by Biodel. If such inspection reveals a surplus
in royalties actually paid to Unilife by Biodel, Unilife shall refund to Biodel
the surplus amount within [**] days after such inspection.





_____       _____ (Initial)   10   (Initial)

 










--------------------------------------------------------------------------------




5.2

Interest. Payments not received by Unilife within such net [**] day period shall
accrue interest at the rate of the lesser of [**] percent ([**]%) per month or
the maximum rate allowed by Applicable Law. All payments due hereunder to
Unilife shall be made in United States Dollars, and are exclusive of all sales,
use, value added, withholding and other taxes and duties.

5.3

Shipment. Unilife agrees to deliver the Unilife Device DAP Biodel’s Third Party
fill and finish manufacturer (Incoterms 2010) using a carrier selected by Biodel
for shipment to Biodel pursuant to the instructions and conditions provided by
Biodel in writing. Title to the Unilife Devices shall pass to Biodel upon
delivery thereof to the Third Party fill and finish manufacturer. Unless
otherwise agreed, delivery of the Unilife Devices to the carrier shall take
place at Unilife’s Manufacturing facility, and Unilife shall be responsible for
shipping costs.

5.4

Timing of Shipment. Unilife shall ship the Unilife Devices for each Purchase
Order upon completion and testing required pursuant to the Quality Agreement,
unless Biodel instructs Unilife to hold such Unilife Device (or part thereof)
and delay shipment of such Unilife Devices for up to [**] days.

5.5

Testing and Acceptance. With each shipment of Unilife Devices, Unilife shall
provide Biodel with such certificates and documentation as set forth in the
Quality Agreement.

6.

Regulatory; Audits

6.1

Regulatory Requirements.

(a)

Unilife shall be responsible for complying with all Applicable Laws relating to
the manufacture of the Unilife Devices for sale to Biodel. Both Parties shall
comply with all other Regulatory Authority requirements relating to their
respective obligations hereunder. The Parties shall provide each other with
reasonable assistance in communicating information to the appropriate Regulatory
Authorities concerning the Unilife Device.

(b)

As provided in Section , Unilife shall submit and maintain Drug Master Files for
the Unilife Device and assist Biodel in obtaining Regulatory Approvals for the
Combination Product in the Regions and such other countries with respect to
which Biodel may seek Unilife’s assistance from time to time.

(c)

Unilife shall maintain and enforce safety procedures for the handling and
manufacture of the Unilife Device that comply in all respects with all
applicable national, supranational, federal, state and local occupational safety
and health requirements and Unilife’s approvals and permits. Unilife shall
provide Biodel with a material safety data sheet for any hazardous chemical
substance in the Unilife Device.

(d)

Without limiting a Party’s rights and obligations under the Quality Agreement,
each Party shall promptly advise the other of any safety problem of which such
Party becomes aware regarding the Unilife Device.

6.2

Audits.

(a)

During the Term, Biodel or its agents may, during normal working hours, perform
a quality audit of Unilife facilities, including its physical plant and
documentation, or its permitted subcontractor’s facilities, involved in
manufacturing of the Unilife Device to verify compliance with Specifications,
Manufacturing Standards and this Agreement. Biodel will advise Unilife a minimum
of [**] before the audit, specifying the subject of the audit. Biodel may
conduct an audit under this Section  not more than [**] during each calendar
year during the Term.

(b)

In addition to the rights under Section , Biodel has the right to perform a





_____       _____ (Initial)   11   (Initial)

 










--------------------------------------------------------------------------------




“for cause” quality audit of Unilife’s facilities, including its physical plant
and documentation, or its permitted subcontractor’s facilities, involved in the
manufacturing of the Unilife Device. Such “for cause” audit and document review
shall be conducted by Biodel or its agents at a time, date and duration mutually
agreeable to Biodel and Unilife, but no later than [**] business days after
Biodel’s request. Without limiting the foregoing, Biodel’s right to conduct a
“for cause” may be triggered by (i) customer complaint regarding the Unilife
Device, (ii) Third Party litigation or the threat of litigation relating to the
Unilife Device, (iii) correspondence from a Regulatory Authority regarding or
relating to the Unilife Device, or (iv) any other event or circumstance that
relates to the quality of the Unilife Device.

(c)

In case of a negative audit outcome under Section 6.2(a) or Section 6.2(b),
Unilife or its subcontractors shall respond to the audit in writing with
corrective actions and timelines and shall perform at Unilife’s expense, or at
the subcontractor’s expense, the requested or appropriate modifications. Unilife
shall evidence these modifications and Biodel shall be entitled to perform an
additional audit with prior notice to verify such modifications.

(d)

Unilife shall make itself immediately available for any Regulatory Authority or
other governmental inspection directly or indirectly  involving the Unilife
Device and the manufacture thereof, and Unilife shall notify Biodel in writing
within twenty-four (24) hours of any substantive inspection related to the
Unilife Device by such Regulatory Authority or other governmental entity and
promptly provide Biodel with a copy of any notices, communications or written
report of the results of such inspection that Unilife receives from the
applicable Regulatory Authority or other government entity in so far as the
report relates to the Unilife Device or the manufacture thereof, and any
responses or other communications it sends to any Regulatory Authority or other
governmental authority concerning the Unilife Device. For clarity, such
obligations of Unilife to notify Biodel regarding substantive actions of
Regulatory Authorities or other governmental entities related to the actual
Unilife Device.

(e)

Upon reasonable notice and during normal business hours, Unilife will provide
Biodel and/or its Third Party representatives with reasonable escorted access to
the Manufacturing site(s) and allow Biodel to observe Manufacturing runs of the
Unilife Device to the extent that Biodel’s right to observe shall not interfere
with Unilife’s manufacturing operations.

6.3

Unilife Device Recalls. In the event that one or more Unilife Devices
manufactured pursuant to this Agreement are recalled as a result of Unilife's
negligence, willful misconduct or breach of this Agreement, and, to the extent
that such recall does not result from Biodel's negligence, willful misconduct or
breach of this Agreement, then Unilife shall reimburse Biodel for (i) the Unit
Price paid by Biodel to Unilife for such recalled Unilife Devices, and (ii) all
of Biodel's other direct reasonable costs and expenses actually incurred in
connection with the recall including costs of retrieving Unilife Devices or the
Combination Product already delivered, costs of replacement Unilife Device,
costs and expenses Biodel is required to pay for notification, shipping and
handling charges, fines payable in connection with such recall, and all other
costs reasonably related to the recall. In the event of any such recall, and
without limiting any other rights Biodel may have, Biodel shall have the right
to modify its Purchase Orders and any forecasted orders included in any Forecast
preceding such recall. To the extent that a recall of the Combination Product is
due to any reason other than one that is attributable to Unilife's negligence,
willful misconduct or breach of this Agreement, Biodel shall pay all costs and
expenses of the recall.

7.

Continuity of Supply

7.1

Reasonable Assistance to [**].

(a)

In the event that (i) Unilife discontinues production of or fails to supply the
Unilife Device, except if such halt in production or supply is under a
Termination by Unilife under Section 10, or (ii) Biodel terminates this
Agreement for cause in accordance with Section , Section  or Section  (each a
“Default Event”), Unilife, upon Biodel’s request, shall provide Biodel, [**]





_____       _____ (Initial)   12   (Initial)

 










--------------------------------------------------------------------------------




provided that only those rights (exclusive or non-exclusive) accrued and/or
maintained by Biodel at the time of such Default Event shall survive.




(b)

Such assistance may include, without limitation, allowing Biodel, [**] to
(i) consult with employees or agents of Unilife with expertise in the
Manufacture of the Product, (ii) observe Manufacturing runs of the Product at
the Manufacturing site(s) during normal business hours and (iii) process
transfer assistance. [**]

7.2

Product Import and Export. Unilife shall cooperate with Biodel in executing any
other documents or licenses necessary for Biodel to comply with any export or
import or other similar applicable laws of the Territory with respect to the
Unilife Device or Combination Product.

8.

Representations and Warranties

8.2.

Mutual Representations and Warranties. Each Party hereby represents, warrants,
and covenants (as applicable) to the other Party as follows, as of the Effective
Date:




(a)

It is a company or corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is incorporated, and has
full corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement.




(b)

It has the corporate or organizational power and authority and the legal right
to enter into this Agreement and perform its obligations hereunder; it has taken
all necessary corporate or organizational action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder; and this Agreement has been duly executed and
delivered on its behalf, and constitutes a legal, valid, and binding obligation
of such Party that is enforceable against it in accordance with its terms and
this Agreement will not violate (i) such Party’s certificate of incorporation or
bylaws, (ii) any agreement, instrument or contractual obligation to which such
Party is bound in any material respect, (iii) any requirement of any applicable
laws or regulation, or (iv) any order, writ, judgment, injunction, decree,
determination or award of any court or governmental agency presently in effect
applicable to such Party.




(c)

It is not a party to and will not enter into any agreement that would materially
prevent it from granting the rights granted to the other Party under this
Agreement or performing its obligations under this Agreement.




(d)

It shall possess during the Term all licenses, registrations, permits and other
authorizations required by any Regulatory Authority or other governmental body,
law, rule or regulation within the Territory to fulfill its other obligations in
accordance with the terms of this Agreement.








_____       _____ (Initial)   13   (Initial)

 










--------------------------------------------------------------------------------




8.3.

Unilife Representations and Warranties. In addition to the representations,
warranties and covenants in Section , Unilife hereby represents, warrants, and
covenants (as applicable) to Biodel as follows, as of the Effective Date:




(a)

Unilife has not used prior to the Effective Date and shall not use, during the
Term, any employee, consultant, agent or contractor who has been debarred by any
Regulatory Authority, or is the subject of debarment proceedings by a Regulatory
Authority.




(b)

All Unilife Devices supplied hereunder (i) shall be Manufactured in conformance
with all Applicable Laws; (ii) shall not be adulterated or misbranded within the
meaning of the U.S. Federal Food, Drug and Cosmetic Act of 1938, as amended, and
shall not be a product which would violate any Applicable Laws if introduced
into interstate commerce; and (iii) shall conform to the Specifications, the
Manufacturing Standards and any additional standards agreed to in writing by the
Parties through the Customization Committee.




(c)

Unilife maintains and shall, during the Term of this Agreement, maintain
applicable ISO certifications in good standing and notify Biodel immediately in
the event of any change in certification status.




(d)

The development, Manufacture, use, import, sale or offer for sale in the
Territory of the Unilife Device does not infringe any Third Party intellectual
property rights. Unilife has not received any written notice from any Third
Party asserting or alleging that the Unilife Device or a Similar Unilife Device
infringed or misappropriated the intellectual property rights of such Third
Party and no Third Party has initiated, or threatened in writing to initiate,
any litigation against Unilife, or by sending a cease-and-desist letter, with
respect to the Unilife Device or a Similar Unilife Device.




(e)

Unilife Devices delivered by Unilife to Biodel pursuant to this Agreement shall
be free from defects in material, workmanship and design, and shall conform to
any technical conditions or standards provided by the certificate of analysis.




8.4.

UNILIFE DISCLAIMER OF WARRANTIES. UNILIFE HEREBY DISCLAIMS ALL WARRANTIES WITH
RESPECT TO ANY UNILIFE DEVICE EXCEPT FOR THOSE EXPRESS WARRANTIES SPECIFICALLY
SET FORTH IN THIS AGREEMENT, INCLUDING ALL IMPLIED WARRANTIES WITH RESPECT TO
DEVICES SUCH AS IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.





_____       _____ (Initial)   14   (Initial)

 










--------------------------------------------------------------------------------




9.

Indemnification; Insurance; Limitation of Liability

9.1

Indemnification by Unilife. Unilife shall defend, indemnify, and hold harmless
Biodel, its Affiliates and their respective officers, directors, employees, and
agents (“Representatives”) from and against any and all claims, losses, demands,
causes of action, and all related costs and expenses of every kind (including
reasonable attorneys’ fees, costs, and expenses) occurring, growing out of,
incident to, or resulting directly or indirectly from: (a) a breach by Unilife
of any of its representations, warranties, or obligations under the Agreement;
(b) the negligence or willful misconduct of Unilife, its agents,
representatives, employees and/or subcontractors in performing its obligations
under the Agreement; or (c) an infringement of an intellectual property right of
a Third Party pertaining to the Unilife Technology used by or on behalf of
Unilife in connection with the intended manufacture, use or sale of the Unilife
Device.

9.2

Indemnification by Biodel. Except as otherwise provided in Section 9.1 above,
Biodel shall defend, indemnify, and hold harmless Unilife, its Affiliates and
their respective Representatives from and against any and all claims, losses,
demands, causes of action, and all related costs and expenses of every kind
(including reasonable attorneys’ fees, costs, and expenses) occurring, growing
out of, incident to, or resulting directly or indirectly from: (a) a breach by
Biodel of any of its representations, warranties, or obligations under the
Agreement; (b) the negligence or willful misconduct of Biodel, its agents,
representatives, employees and/or subcontractors in the performance of any of
its obligations under the Agreement, (c) an infringement of an intellectual
property right of a Third Party as a result of Biodel’s Drug except to the
extent that it arises from Unilife Technology, or (d) the marketing,
distribution, sale or use of the Combination Product, except to the extent that
such claim arises out of (i) a breach by Unilife of any of its representations,
warranties, or obligations under the Agreement, or (ii) the negligence or
willful misconduct of Unilife, its agents, representatives, employees and/or
subcontractors in performing its obligations under the Agreement.

9.3

Conditions of Indemnity.

(a)

The Party claiming a right of indemnification or defense under this Agreement
shall provide the indemnifying Party prompt written notice (in all events within
[**] days) of any such claim, including a copy thereof, served upon it, and
shall cooperate fully with the indemnifying Party and its legal representatives
in the investigation of any such claim, at the indemnifying Party’s expense.




(b)

The indemnifying Party shall have the right to exercise sole control over the
defense and settlement of any such claim, including the sole right to select
defense counsel and to direct the defense or settlement of any such claim;
provided that the indemnifying Party shall not enter into any non-monetary
settlement or admit fault or liability on the indemnified Party’s behalf without
the prior written consent of the indemnified Party, which consent shall not be
unreasonably withheld, delayed or conditioned. Notwithstanding the foregoing, if
the indemnified Party is advised by counsel that there may be a conflict between
the positions of the indemnifying Party and the indemnified Party in conducting
the defense of such action, then the indemnified Party may elect to conduct the
defense to the extent reasonably determined by such counsel to be necessary to
protect the interests of the indemnified Party, at the expense of the
Indemnifying Party, if it is determined by agreement of the indemnifying Party
and the indemnified Party, or by a court of competent jurisdiction, that the
indemnified Party is entitled to indemnification hereunder for the indemnified
amounts giving rise to such action. If the indemnifying Party elects not to
assume the defense of such claim or action, the indemnifying Party shall
reimburse the indemnified Party for the reasonable legal fees and expenses
incurred and shall be bound by the results obtained by the indemnified Party in
respect of such claim or action if it is determined by agreement of the
indemnifying Party and the indemnified Party or by a court of competent
jurisdiction that the indemnified Party is entitled to indemnification hereunder
for the indemnified amounts giving rise to such action; provided, however, that
no such claim or action shall be settled without the written consent of the





_____       _____ (Initial)   15   (Initial)

 










--------------------------------------------------------------------------------




indemnifying Party. Without limiting the foregoing, the indemnified Party shall
have the right to select and to obtain representation by separate legal counsel,
and except as provided for above, all costs and expenses incurred by the
indemnified Party for such separate legal counsel shall be borne by the
indemnified Party.




(c)

Either Party shall be relieved of any indemnification obligation hereunder if
the indemnified Party either (i) fails to materially follow the procedures set
forth herein, and such failure materially impairs the ability of the
indemnifying Party to carry out its obligations hereunder; (ii) compromises or
settles any claim without the indemnifying Party’s prior written approval; or
(iii) makes any admission or takes any other action with respect to any such
claim that, in the indemnifying Party’s reasonable judgment, is prejudicial to
the defense of such claim, without the indemnifying Party’s prior written
approval.

9.4

Insurance. Each Party shall secure and maintain in full force and effect
throughout the Term policies of insurance, including general commercial
liability and product liability, with limits, deductibles and other terms
appropriate to the conduct of their business. Each Party shall furnish
certificates evidencing such insurance upon the other Party’s request.

9.5

LIMITATION OF LIABILITY. EXCEPT TO THE EXTENT EACH PARTY MAY BE REQUIRED TO
INDEMNIFY THE OTHER UNDER SECTION  FOR THIRD PARTY CLAIMS, OR TO THE EXTENT
RELATED TO A PARTY'S BREACH OF ITS OBLIGATIONS OF CONFIDENTIALITY UNDER SECTION
, NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES OR AGENTS SHALL BE LIABLE FOR ANY
PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES , WHETHER UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY.
EXCEPT TO THE EXTENT EACH PARTY MAY BE REQUIRED TO INDEMNIFY THE OTHER UNDER
SECTION  FOR THIRD PARTY CLAIMS, OR TO THE EXTENT RELATED TO A PARTY'S BREACH OF
ITS OBLIGATIONS OF CONFIDENTIALITY UNDER SECTION , EACH PARTY’S TOTAL AGGREGATE
LIABILITY TO THE OTHER PARTY FOR ANY AND ALL CLAIMS RELATED TO, OR IN CONNECTION
WITH THIS AGREEMENT OR THE PRODUCT (WHETHER IN CONTRACT, TORT, NEGLIGENCE,
STRICT LIABILITY, BY STATUTE OR OTHERWISE) IN ANY TWELVE (12) MONTH PERIOD SHALL
BE LIMITED TO AN AMOUNT EQUAL TO 20% OF THE TOTAL REVENUE UNILIFE RECEIVED FROM
BIODEL FOR THE TWELVE (12) MONTHS PRIOR TO SUCH CLAIMS.

10.

Term and Termination

10.1

Term. Unless otherwise agreed to by the Parties, this Agreement shall be
effective as of the Effective Date of this Agreement and shall expire upon the
fifteenth (15th) anniversary thereof, unless terminated earlier in accordance
with the terms of this Agreement, provided that the term of this Agreement shall
automatically renew for successive one (1) year periods thereafter, unless a
Party provides written notice to the other of its desire to terminate this
Agreement at the end of the then current term at least ninety (90) days prior to
the expiration of such term (the “Term ”).

10.2

Termination for Material Breach. Either Party will have the right to terminate
the Agreement upon written notice to the other Party if, after receiving written
notice of a material breach of the Agreement, the other Party fails to cure such
breach within [**] days from the date of such notice. Biodel shall be obligated
to pay Unilife all payments due for milestones achieved under the Development
Plan, including all noncancellable obligations, upon termination by either Party
under this Section . Biodel shall also be obligated to pay Unilife all amounts
payable to a contract manufacturer during the Development Phase under Section
2.1(c) at the time of such termination and any costs associated for equipment
purchased for Biodel under Section 2.4.





_____       _____ (Initial)   16   (Initial)

 










--------------------------------------------------------------------------------




10.3

Termination for Non-Agreement on Customization. Either Party will have the right
to terminate this Agreement upon written notice to the other Party in the event
that the Parties (through the Customization Committee) do not reach an agreement
on the achievement of certain milestones listed in the Development Plan. If
Unilife fails to deliver an initial functional concept of the customized Unilife
Device, either Party may terminate this Agreement and Unilife shall refund to
Biodel the payment associated with Milestone #1 in exchange for return of all
deliverables and confidential information transferred to Biodel by Unilife. If
the Parties do not reach agreement through the Customization Committee on the
successful achievement of Milestones #2 or #3 in the Development Plan, either
Party may terminate this Agreement and Biodel shall be obligated to pay Unilife
all payments due for milestones achieved prior to termination. Biodel shall have
the right to terminate this Agreement in the event that Unilife fails to meet
the customization  milestone actions detailed in the Development Plan, subject
to a [**] days period to cure such non-delivery at the discretion of Biodel, and
Biodel shall be obligated to pay Unilife all payments due for milestones
achieved prior to termination. Biodel shall also be obligated to pay Unilife all
amounts payable to a contract manufacturer during the Development Phase under
Section 2.1(c) at the time of such termination.

10.4

Termination for Insolvency. A Party may terminate the Agreement upon bankruptcy,
insolvency, dissolution or winding up of the other Party (“Termination for
Insolvency”). Upon termination of the Agreement, Unilife and Biodel will
cooperate to provide for an orderly conclusion of the milestones or deliverables
undertaken by Unilife hereunder. In the event of Termination for Insolvency of
either Party, either Party will, upon request by the other Party, transfer all
works in progress and Unilife Devices manufactured under this Agreement to the
other Party.

10.5

Residual Obligations. The obligations of the Parties that would reasonably be
expected to survive termination of the Agreement will survive termination of the
Agreement. Specifically, Sections -, , and - shall survive any termination of
this Agreement.

11.

Confidentiality

11.1

Confidential Information of the Parties. The Parties have previously executed a
Confidential Disclosure Agreement (“CDA”) on January 29, 2013, and agree that
the provisions of the CDA and any amendments thereto, whenever they are
executed, are incorporated herein and shall govern the Parties’ relationship
hereunder. The CDA and any amendments thereto shall remain in full force and
effect during the Term. The restrictions on use and non-disclosure of
Confidential Information shall not apply in respect of announcements or
disclosures made pursuant to Section 14.3 herein.

11.2

Relationship Between Parties. The relationship between Biodel and Unilife under
this Agreement is intended to be that of independent contractors. Nothing in
this Agreement is intended to be construed so as to constitute Biodel and
Unilife as partners or joint venturers, or either Party as the employee, agent
or legal representative of the other Party.

12.

Intellectual Property

12.1

Improvements. Except as set forth below, the rights of ownership in Improvements
and any Intellectual Property Rights disclosing and/or claiming such
Improvements are retained by the Party that employs or otherwise engages the
inventor. Notwithstanding the foregoing:  

(a)

Biodel shall be the sole and exclusive owner of any Improvements (and related
Intellectual Property Rights) to the extent such Improvement relates to the
Drug, including compositions, formulations, and uses, whether the same is made
jointly by or on behalf of Biodel and Unilife or solely by or on behalf of
Biodel or Unilife (the “Biodel Improvements”).








_____       _____ (Initial)   17   (Initial)

 










--------------------------------------------------------------------------------




(b)

Unilife shall be the sole and exclusive owner of any Improvements (and related
Intellectual Property Rights) to the extent such Improvements relate to the
Unilife Device, including its components and uses, whether the same is made
jointly by or on behalf of Biodel and Unilife and/or Affiliates or solely by or
on behalf of Biodel or Unilife and/or Affiliates (the “Unilife Improvements”).

12.2

Patents and Patent Applications.

(a)

Unilife agrees not to file any patent application related to, or claiming, that
portion of the Combination Product that is not based on Unilife Technology.
Biodel agrees not to file any patent application related to, or claiming, a
device based on Unilife Technology, including Unilife Improvements, or other
aspects of the Unilife Device. For clarity, Biodel owns all Intellectual
Property Rights in any and all Biodel Improvements.




(b)

In the event that either Biodel or Unilife, or any of their respective
Affiliates, solely or jointly, develops any supplementary, complementary, or
ancillary innovations protectable by patent (whether by utility and/or design
patent), which are related to the Unilife Device, such as product packaging
innovations (collectively, “Complementary Innovations”), ownership and
assignment of such patent applications or patents issued therefrom shall be
assigned to Unilife and/or its designated Affiliate, whether prepared and filed
by or on behalf of Unilife or Biodel. Unilife and/or its designated Affiliate
shall provide, and hereby grants, Biodel and/or its designated Affiliate an
irrevocable, worldwide, royalty-free license, to patents or patent applications
directed to such Complementary Innovations to the extent necessary or useful to
develop, use, import, sell, offer for sale, and market the Complementary
Innovations.

12.3

Disclosure and Assignment. Each Party shall promptly disclose, in writing, to
the other Party all Improvements to which the other Party has ownership or
license rights (either solely or jointly) as set forth herein. The Parties
hereby transfer and assign (and will ensure the transfer and assignment of, by
itself or any Third Party or Affiliate engaged by the Party) to the other Party
all right, title and interest to those Improvements (and related Intellectual
Property Rights) to which the other Party is entitled, as set forth above. The
Party transferring Improvements hereunder shall execute and do all things
necessary to vest the entire right and title to and interest in the Improvements
(and related Intellectual Property Rights) to the receiving Party or its
designee in any Region. The provisions of this Section  shall also apply to
Biodel’s assignment obligations regarding Complementary Innovations under
Section .

12.4

Nothing in the Agreement is intended or will operate to transfer ownership of
the Intellectual Property Rights of a Party existing as of the Effective Date
(or any part of it, including rights in Confidential Information) to the other
Party and no licenses or grants of any interest in such Intellectual Property
Rights are intended or provided other than as expressly set out in Section 3,
even if such rights are necessary for the practice of any Improvement.

13.

Dispute Resolution

13.1

Disputes. Any contractual dispute arising under this Agreement (the “Dispute”)
shall be discussed first by the respective chief executive officers of each
Party or his/her designee for attempted resolution by good faith discussions
within [**] days. In the event that the chief executive officers or his/her
designee are not able to resolve such Dispute within such [**] day period, and
do not agree to extend the time period for resolving the Dispute, unless the
Parties otherwise agree to extend the time period for resolving the Dispute,
then such Dispute shall be resolved pursuant to the provisions of Section .

13.2

Arbitration. If the Dispute is not resolved pursuant to Section , such Dispute
must be referred to and finally resolved by arbitration, to which the Parties
hereto expressly agree and submit. The





_____       _____ (Initial)   18   (Initial)

 










--------------------------------------------------------------------------------




arbitration will be submitted to the International Centre for Dispute Resolution
of the American Arbitration Association (“AAA”) and conducted in accordance with
the Commercial Arbitration Rules of the AAA (“Rules”). Pre-hearing information
exchange shall be limited to the reasonable production of relevant,
nonprivileged documents and carried out expeditiously. There will be one
arbitrator selected by mutual agreement of the Parties. It is the intent of the
Parties that, barring extraordinary circumstances, arbitration proceedings will
be concluded within [**] days from the date the arbitrator is appointed. The
arbitral tribunal may extend this time limit in the interests of justice.
Failure to adhere to this time limit shall not constitute a basis for
challenging the award. The arbitration will be conducted in English and the
place of arbitration will be in New Castle County, Delaware, USA. Either Party
may, without waiving any remedy under this Agreement, apply to the arbitral
tribunal and/or any court having jurisdiction any interim, provisional,
injunctive or conservatory relief that is necessary to protect the rights or
property of that Party until the arbitration award is rendered or the Dispute is
otherwise resolved. Any decision rendered by the arbitral tribunal will be final
and binding on the Parties, and judgment thereon may be entered by any court of
competent jurisdiction, including any court that has jurisdiction over either of
the Parties or any of their assets. The Parties expressly agree that the
arbitral tribunal will be empowered to award and order equitable or injunctive
relief with respect to matters brought before it, provided however, that such
remedy or relief is consistent with the remedies and limitations set forth in
this Agreement. The Parties agree that all arbitral proceedings conducted
pursuant to this Section, including the existence of any arbitral proceedings,
information disclosed in the course of such arbitral proceedings, and any
settlements, negotiations, discussions, proposals, and awards related thereto
shall be considered Confidential Information. The Parties may, however, disclose
such information to an appropriate court, as is necessary to seek enforcement of
any award rendered by the arbitral tribunal.

1.3

Governing law; Venue. This Agreement shall be governed by the laws of the State
of Delaware, without regard to conflicts of law rules. The Parties agree that
the Uniform Commercial Code and the 1980 United Nations Convention on Contracts
for the International Sale of Goods shall not apply to or affect any term of
this Agreement.

14.

Miscellaneous

14.1

Notices. All notices and other communications required or permitted hereunder,
must, in order to be effective, be in writing and delivered personally (with
personal delivery including delivery by courier or reputable international
delivery service) or sent by certified or registered mail, postage prepaid,
return receipt requested or sent by facsimile transmission. Items delivered
personally or by facsimile transmission shall be deemed delivered on the date of
delivery and items sent by certified or registered mail shall be deemed
delivered three (3) days after mailing. The address of the Parties for purposes
of this provision are as follows (as the same may be changed by a Party giving
notice thereof to the other which is delivered in like manner): (i) with respect
to Unilife Corporation, 250 Cross Farm Lane, York, Pennsylvania 17406,
Attention: General Counsel and (ii) with respect to Biodel, 100 Saw Mill Road,
Danbury, Connecticut 06810, Attention: General Counsel.

14.2

Assignment; Amendment and Waiver. Neither this Agreement, nor any rights or
obligations hereunder, may be assigned or otherwise transferred by either Party,
without the prior consent of the other Party (which consent shall not be
unreasonably withheld or delayed); provided, however, that either Party may
assign this Agreement, and its rights and obligations hereunder, without the
other Party's consent, if such assignment is made with prior notice to the other
Party and then only to the extent made in connection with the transfer or sale
of all, or substantially all, of the business of that Party of the type to which
this Agreement relates. In any event, no assignment shall relieve the assigning
Party of its obligations to the other Party hereunder. The rights and
obligations of the Parties shall be binding upon, and inure to the benefit of,
successors and permitted assigns. No modification, amendment, termination,
supplement or waiver under this Agreement shall be binding unless made in a
writing which is clearly identified as such a modification,





_____       _____ (Initial)   19   (Initial)

 










--------------------------------------------------------------------------------




amendment, termination, supplement or waiver and signed by both Parties. No
waiver shall be implied from conduct, or a failure to enforce, rights or a delay
in enforcing rights.

14.3

Announcements. The Parties agree that either Party may issue a press release
announcing the execution of this Agreement, provided that the same is shared in
advance. Neither Party shall make any other public disclosure relating to this
Agreement without the prior consent of the other Party, except to the extent
that such disclosure is required by applicable law, rule or regulation.

14.4

Counterparts. This Agreement may be executed in one or more counterparts and in
paper or electronic format, each of which shall be deemed an original, and which
together constitute one and the same instrument to which both Parties shall be
bound.

14.5

Scope of Agreement; Further Assurances. This Agreement, including any
Addendum(s), represents the entire agreement between the Parties relating to the
subject matter hereof and supersedes all prior and contemporaneous
representations, understandings, discussions, negotiations, correspondence,
commitments and agreements, whether written or oral and whether by either
Party's employees or representatives. Each of the Parties shall execute and
deliver all additional documents and shall do any and all things reasonably
required in connection with the performance of obligations undertaken by it in
this Agreement and to effectuate in good faith the intent of the Parties.

14.6

Headings; Section References; Construction. The article headings of this
Agreement are for convenience only and should not be interpreted to limit or
affect, in any way, the meaning of the language contained in this Agreement.
References to “Section” mean Sections of this Agreement. Ambiguities, if any, in
this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have drafted the Agreement or authorized the ambiguous
provision. All references to “hereof,” “hereto” and “hereunder” shall refer to
this Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words “include,” “includes” and “including” do not limit the
preceding words or terms and shall be deemed to be followed by the words
“without limitation.”  All references to the word “will” are interchangeable
with the word “shall” and shall be understood to be imperative or mandatory in
nature.




14.7

Severability. In the event that any provision of this Agreement is determined to
be illegal or otherwise enforceable, such provision shall be construed as if it
were written so as to be legal and enforceable to the maximum extent possible,
the entire Agreement shall not fail on account thereof, and the balance of the
Agreement shall be continued in full force and effect, all so as to effectuate,
to the greatest extent possible, the intent of the Parties.

14.8

Force Majeure. Neither Party shall be liable for any delay for failure in
performance, including interruption in the manufacture, supply or distribution
of any Unilife Device due to any reason or unforeseen circumstances beyond the
affected Party's reasonable control, including acts of God or public
authorities, war and war measures, civil unrest, fire, epidemics, inevitable
accidents, delays in transportation, delivery or supply, labor disputes. The
obligations and rights of the excused Party shall be extended on a day-to-day
basis for a period equal to the period of the excusable delay. In the event that
a Party’s non-performance extends for a period greater than sixty (60) days as
permitted by this Section 14.8, the other Party may terminate the Agreement upon
written notice to the non-performing Party subject to the provisions for curing
by the non-performing Party in Section 10.

14.9

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. If any signature is delivered by facsimile
transmission or by email delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such





_____       _____ (Initial)   20   (Initial)

 










--------------------------------------------------------------------------------




signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

{SIGNATURE PAGE FOLLOWS}










IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.




UNILIFE MEDICAL SOLUTIONS, INC.

 

BIODEL INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Molly Miller

 

By:

/s/ Gerard Michel

 

 

 

 

 

Name:

Molly Miller

 

Name:

Gerard Michel

 

 

 

 

 

Title:

Director and GM

 

Title:

CFO











_____       _____ (Initial)   21   (Initial)

 










--------------------------------------------------------------------------------




EXHIBIT A




DEVELOPMENT PLAN




DEVELOPMENT PLAN: CUSTOMIZATION AND SUPPLY MILESTONES

Milestone

Deliverable

Quantity

Delivery Date

Payment

1

Executed Initial Agreement

[**]

[**]

[**]

2

[**]

[**]

[**]

[**]

3

[**]

[**]

[**]

[**]

4

[**]

[**]

[**]

[**]




All payments for milestone deliverables and of the Unit Price shall be due
within net [**] days of the date of Biodel's receipt of Unilife’s invoice
therefor.








_____       _____ (Initial)   22   (Initial)

 










--------------------------------------------------------------------------------




EXHIBIT B




SPECIFICATIONS




Packaging Specification

Sub Assembly

Sterility Method

Packaging Configuration

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]




Product Characteristic Specification

Product Characteristic

Specification

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]




Material Specification

Fluid-Path Material

Specification

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]




Drug Specification

Characteristic

Specification

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]








_____       _____ (Initial)   23   (Initial)

 










--------------------------------------------------------------------------------




EXHIBIT C




TARGET DEVICE PROFILE





_____       _____ (Initial)   24   (Initial)

 










--------------------------------------------------------------------------------




EXHIBIT D




UNILIFE INTELLECTUAL PROPERTY RIGHTS




“Unilife Intellectual Property Rights” means all Intellectual Property Rights
that are controlled by Unilife or its Affiliates as of the Effective Date or are
filed by or granted to Unilife or its Affiliates during the Term and that claim
the composition, design, manufacture, or use of the Unilife Device or a Similar
Unilife Device, including but not limited to the following, and as may be
amended by Unilife from time-to-time:




Country/Jurisdiction

Patent/Appln. No.

International PCT Application

[**]

USA

[**]

Taiwan

[**]








_____       _____ (Initial)   25   (Initial)

 







--------------------------------------------------------------------------------





